Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 4/11/2022 have been considered by the Examiner.
Claims 1, 3, 5, 8-10, 11, 13, 15, 18-20, 21-24, 26, and 27 are amended. Claims 4, 6, 7, 14, 16, 17, and 25 are canceled. No claims are newly added.  Claims 1, 3, 5, 8-13, 15, 18-24, 26, and 27 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 8-13, 15, 18-24, 26, and 27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 11, 21, and 26 describes the abstract idea of measuring signals, obtaining data, and predicting health outcomes. Specifically, claim 1 recites:
“measure a pulse wave signal based on the detected light; and 
obtain an optical path length change of blood of the user based on the pulse wave signal, and to predict whether the user has a health problem based on the obtained optical path length change; and 
predict a risk of hyperosmolar coma of the user based on the obtained optical path length change exceeding a predetermined reference value, and 
wherein the predetermined reference value comprises reference interval information for each of a plurality of levels corresponding to a degree of risk of hyperosmolar coma based on at least one characteristic of the user.”
Claim 11 recites:
“measuring a pulse wave signal by emitting light onto an a user and detecting light reflected or scattered from the user; 
obtaining an optical path length change of blood based on the pulse wave signal; and 
predicting whether the user has a health problem based on the obtained optical path length change,
wherein the predicting whether the user has the health problem comprises predicting that the user is at risk of hyperosmolar coma based on the obtained optical path length change exceeding a predetermined reference value, and 
wherein the predetermined reference value comprises reference interval information for each of a plurality of levels corresponding to a degree of risk of hyperosmolar coma based on at least one characteristic of the user.”
Claim 21 recites:
“measure a pulse wave signal based on the detected light; 
measure an impedance of the user; and 
obtain an optical path length change of blood based on the pulse wave signal; 
obtain a body fluid variation based on the measured impedance; and 
predict whether the user has a health problem based on the optical path length change and the body fluid variation, and 
predict a risk of hyperosmolar coma of the user based on the obtained optical path length change exceeding a predetermined reference value, and 
wherein the predetermined reference value comprises reference interval information for each of a plurality of levels corresponding to a degree of risk of hyperosmolar coma based on at least one characteristic of the user.”
Claim 26 recites:
“measure a pulse wave signal based on the detected light; and 
obtain an optical path length change of blood of the user based on the pulse wave signal; and  
28predict a risk of hyperosmolar coma of the user by monitoring a variation in red blood cell size of the user based on the obtained optical path length change exceeding a predetermined reference value, and 
predict the risk of hyperosmolar coma of the user based on the obtained optical path length change exceeding a predetermined reference value, and 
wherein the predetermined reference value comprises reference interval information for each of a plurality of levels corresponding to a degree of risk of hyperosmolar coma based on at least one characteristic of the user.”
The steps of measuring, obtaining, and predicting describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to measure signals, obtain data, and predict health outcomes. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:  
“a pulse wave sensor comprising a light source configured to emit light toward a user and a detector configured to detect light reflected or scattered from the user, the pulse wave sensor being configured to
a processor configured to
an action interface configured to output an alarm corresponding to the predicted health problem of the user by using at least one of a display, a speaker, and a haptic device based on the prediction that the user has the health problem, 
wherein the processor is further configured to”
Claim 11 recites:
“outputting, through an action interface, an alarm corresponding to the predicted health problem of the user by using at least one of a display, a speaker, and a haptic device based on the prediction that the user has the health problem,”
Claim 21 recites:
“a pulse wave sensor comprising a light source configured to emit light onto a user and a detector configured to detect light reflected or scattered from the user, the pulse wave sensor being configured to
an impedance sensor configured to
a processor configured to:
output an alarm corresponding to the predicted health problem of the user by using at least one of a display, a speaker, and a haptic device based on the prediction that the user has the health problem, 
wherein the processor is further configured to”
Claim 26 recites:
“a pulse wave sensor comprising a light source configured to emit light toward a user and a detector configured to detect light reflected or scattered from the user, the pulse wave sensor being configured to
a processor configured to: 
output, by an action interface, an alarm corresponding to the predicted health problem of the user by using at least one of a display, a speaker, and a haptic device based on the prediction that the user has a health problem, 
wherein the processor is further configured to”
The limitations relating to outputting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. The management processor is recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Fig. 9, Spec P 43-50] such that it amounts to no more than mere instructions to apply the exception using generic computer components. The pulse wave sensors and impedance sensors serve to generally link the abstract idea to a particular technological environment. Generally linking cannot provide a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Outputting data has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Additionally, the processor is recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept. The pulse wave sensor has been reevaluated under the Significantly More analysis and has been determined to be well-understood, routine, and conventional in the field as indicated by existing art including Newberry (U.S. Patent Application Publication No. 20180116604) P 13 and Gabriel (U.S. Patent Application Publication No. 20160356695) P 233. The impedance sensor has been reevaluated under the Significantly More analysis and has been determined to be well-understood, routine, and conventional in the field as indicated by existing art including Padmanabhan (U.S. Patent Application Publication No. 20070172388)P 74 and Gabriel (U.S. Patent Application Publication No. 20160356695) P 195. Well-understood, routine, and conventional elements cannot provide significantly more.
Claims 8, 10, 18, and 20 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. Specifically, the claims recite outputting and/or transmitting. Outputting and transmitting simply introduce insignificant extra-solution activity to the claim language and has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). Thus, these limitation do not integrate the abstract idea into practical application, nor do they amount to significantly more than the abstract idea. 
Dependent claims 2, 3, 9, 12, 13, 15, 19, 22-24, and 27 do not add “significantly more” to the eligibility of their respective independent claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2, 3, 9, 12, 13, 15, 19, 22-24, and 27 as well.  	
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Accordingly, claims 1, 3, 5, 8-13, 15, 18-24, 26, and 27 are directed to an abstract idea without significantly more. Therefore claims 1, 3, 5, 8-13, 15, 18-24, 26, and 27 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 12, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Newberry (U.S. Patent Application Publication No. 20180116604) in view of Gelber (U.S. Patent Application Publication No. 20100267052).
Regarding claim 1, Newberry teaches a healthcare apparatus comprising: 
a pulse wave sensor comprising a light source configured to emit light toward a user and a detector configured to detect light reflected or scattered from the user, the pulse wave sensor being configured to measure a pulse wave signal based on the detected light [P 87, 91, 96-97, 135] (Newberry teaches a biosensor comprising a light source that direct light toward a patient and photodetectors for detecting wavelength responses of the emitted light); and 
a processor configured to obtain an optical path length change of blood of the user based on the pulse wave signal, and to predict whether the user has a health problem based on the obtained optical path length change [P 78, 95, 116, 124] (Newberry teaches that the biosensor comprises a processing circuit, which is interpreted as a processor, for obtaining sensor data; Newberry also teaches predicting diabetic risk or diabetic precursors, which are interpreted as health problems, based on differences in reflected light measurements, which are interpreted as optical path length changes), and 
an action interface configured to output an alarm corresponding to the predicted health problem of the user by using at least one of a display, a speaker, and a haptic device based on the prediction that the user has the health problem [P 228, 264] (Newberry teaches warnings, such as display or audio alerts, which are interpreted as an alarm, when data exceeds thresholds or when a health problem is detected), 
wherein the processor is further configured to predict a risk of the user based on the obtained optical path length change exceeding a predetermined reference value [P 228] (Newberry teaches determining risk based on predetermined thresholds), and 
Newberry may not explicitly teach:
of hyperosmolar coma 
wherein the predetermined reference value comprises reference interval information for each of a plurality of levels corresponding to a degree of risk based on at least one characteristic of the user. 
However, Gelber teaches:
of hyperosmolar coma [P 25-27] (Gelber teaches determining the risk of diabetes-related complications, and that the complications include hyperosmolar comas)
wherein the predetermined reference value comprises reference interval information for each of a plurality of levels corresponding to a degree of risk based on at least one characteristic of the user [P 124, 133] (Gelber teaches determining a degree of accuracy associated with risk determinations based on a user condition, which is interpreted as a degree of risk (for example, a patient is determined to be at risk and the accuracy is high or low, which is analogous to determining high or low risk), based on cut-points which are interpreted as corresponding to the intervals taught above). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Compositions and methods for diagnosis and treatment of type 2 diabetes as taught by Gelber with the System and methods for a biosensor integrated in a vehicle taught by Newberry with the motivation of predicting risk of adverse events thereby allowing intervention prior to such events and improving patient outcomes.
Regarding claim 2, Newberry and Gelber teach the apparatus of claim 1, wherein the processor is further configured to extract an alternating current component of the pulse wave signal [P 116] (Newberry teaches obtaining reflected light signals for both AC and DC components), and 
obtain the optical path length change based on a maximum value of the extracted alternating current component and a minimum value of the extracted alternating current component [P 113-116] (Newberry teaches determining the differences in reflected light measurements using maximum and minimum measurements).  
Regarding claim 11, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 12, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 26, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Regarding claim 27, Newberry and Gelber teach the apparatus of claim 26, the at least one characteristic includes being diabetic and non-diabetic [P 124] (Newberry teaches that the predicting, and therefore the thresholds, related to a diabetes diagnosis).
Obviousness for combining the teachings of Newberry and Gelber is discussed above for claim 1 and is incorporated herein.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newberry (U.S. Patent Application Publication No. 20180116604) in view of Gelber (U.S. Patent Application Publication No. 20100267052) as applied in claim 1 above and further in view of Gabriel (U.S. Patent Application Publication No. 20160356695).
Regarding claim 3, Newberry and Gelber teach the apparatus of claim 1, wherein the processor is further configured to predict a risk of hyperosmolar coma of the user [P 25-27] (Gelber teaches determining the risk of diabetes-related complications, and that the complications include hyperosmolar comas)
Obviousness for combining the teachings of Newberry and Gelber is discussed above for claim 1 and is incorporated herein.
Newberry and Gelber may not explicitly teach:
by monitoring a variation in red blood cell size of the user based on the obtained optical path length change.
However, Gabriel teaches:
by monitoring a variation in red blood cell size of the user based on the obtained optical path length change [P 9, 48] (Gabriel teaches predicting medical diagnoses, which are interpreted as corresponding to the coma risk above, by analyzing cell size using light scattering techniques; Gabriel also teaches that the cells may be red blood cells).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Instrument and methods for optical particle sensing as taught by Gabriel with the apparatus taught by Newberry and Gelber with the motivation of improving identification of initial onset of conditions relating to voltage change or particle size and shape [Gabriel, P 45].
Regarding claim 5, Newberry, Gelber, and Gabriel the apparatus of claim 4, wherein the processor is further configured to predict the degree of risk of hyperosmolar coma based on the obtained optical path length change based on the reference interval information for each of the plurality of levels [P 124, 133] (Gelber teaches determining a degree of accuracy associated with risk determinations, which is interpreted as a degree of risk (for example, a patient is determined to be at risk and the accuracy is high or low, which is analogous to determining high or low risk), based on cut-points which are interpreted as corresponding to the intervals taught above).  
Obviousness for combining the teachings of Newberry, Gelber, and Gabriel is discussed above for claim 3 and is incorporated herein.
Regarding claim 13, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 15, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newberry (U.S. Patent Application Publication No. 20180116604) in view of Gelber (U.S. Patent Application Publication No. 20100267052) as applied in claim 1 above and further in view of Moerman (U.S. Patent Application Publication No. 20110034793).
	Regarding claim 8, Newberry and Gelber may not explicitly teach the apparatus of claim 6, wherein the action part is further configured to output at least one of information on the predicted health problem and an action corresponding to a degree of risk of the predicted health problem based on the prediction that the user has the health problem.
However, Moerman teaches the apparatus of claim 6, wherein the action part is further configured to output at least one of information on the predicted health problem and an action corresponding to a degree of risk of the predicted health problem based on the prediction that the user has the health problem [Fig. 5, P 55] (Moerman teaches outputting an indication of a hypo- or hyperglycemic event, which is interpreted as information on the health problem, and recommendations corresponding to predicted health events).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and device utilizing analyte levels to assist in the treatment of diabetes as taught by Moerman with the apparatus taught by Newberry and Gelber with the motivation of providing notifications and recommendations regarding health events thereby improving patient outcomes and overall health [Moerman P 160].
	Regarding claim 9, Newberry, Gelber, and Moerman teach the apparatus of claim 8, wherein: 
the information on the predicted health problem comprises at least one of the optical path length change, impedance information, information on whether a blood glucose concentration is abnormal, information on whether there is the risk of hyperosmolar coma, and the degree of risk of hyperosmolar coma [Fig. 5, P 55] (Moerman teaches outputting an indication of a hypo- or hyperglycemic event, which is interpreted as information on whether a blood glucose concentration is abnormal); and  
24the action comprises at least one of medication intake, fluid intake, rest, exercise, and hospital information [P 8, 58] (Moerman teaches that the recommendation may include medication dosing advise).  
Obviousness for combining the teachings of Newberry, Gelber, and Moerman is discussed above for claim 6 and is incorporated herein.
Regarding claim 10, Newberry and Gelber may not explicitly teach  the apparatus of claim 1, wherein the action interface is further configured to transmit information on the health problem to an electronic device by a communication interface based on the prediction that the user has the health problem.
However, Moerman teaches the apparatus of claim 1, wherein the action interface is further configured to transmit information on the health problem to an electronic device by a communication interface based on the prediction that the user has the health problem [P 63, 119] (Moerman teaches communicating outputs with a device and that communication is accomplished via a data communication port, which is interpreted as a communication interface).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and device utilizing analyte levels to assist in the treatment of diabetes as taught by Moerman with the apparatus taught by Newberry and Gelber with the motivation of providing notifications and recommendations regarding health events thereby improving patient outcomes and overall health [Moerman P 160].
Regarding claim 18, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.   
Regarding claim 19, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.   
Regarding claim 20, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 

Claim 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Newberry (U.S. Patent Application Publication No. 20180116604) in view of Padmanabhan (U.S. Patent Application Publication No. 20070172388) and Gelber (U.S. Patent Application Publication No. 20100267052).
Regarding claim 21, Newberry teaches a healthcare apparatus, comprising: 
a pulse wave sensor comprising a light source configured to emit light onto a user and a detector configured to detect light reflected or scattered from the user, the pulse wave sensor being configured to measure a pulse wave signal based on the detected light [P 87, 91, 96-97, 135] (Newberry teaches a biosensor comprising a light source that direct light toward a patient and photodetectors for detecting wavelength responses of the emitted light); 
a processor configured to: 
obtain an optical path length change of blood based on the pulse wave signal [P 78, 95, 116, 124] (Newberry teaches that the biosensor comprises a processing circuit, which is interpreted as a processor, for obtaining sensor data); 
predict whether the user has a health problem based on the optical path length change [P 78, 95, 116, 124] (Newberry teaches predicting diabetic risk or diabetic precursors, which are interpreted as health problems, based on differences in reflected light measurements, which are interpreted as optical path length changes), and 
output an alarm corresponding to the predicted health problem of the user by using at least one of a display, a speaker, and a haptic device based on the prediction that the user has the health problem [P 228, 264] (Newberry teaches warnings, such as display or audio alerts, which are interpreted as an alarm, when data exceeds thresholds or when a health problem is detected), 7 
wherein the processor is further configured to predict a risk of the user based on the obtained optical path length change exceeding a predetermined reference value [P 228] (Newberry teaches determining risk based on predetermined thresholds), and 
Newberry may not explicitly teach:
an impedance sensor configured to measure an impedance of the user; and 
obtain a body fluid variation based on the measured impedance; and 
and the body fluid variation.  
However, Padmanabhan teaches:
an impedance sensor configured to measure an impedance of the user [P 74] (Padmanabhan teaches an impedance sensor for measuring impedance of blood); and 
obtain a body fluid variation based on the measured impedance [P 74] (Padmanabhan teaches determining a change in fluid characteristics based on the impedance measurement); and 
and the body fluid variation [P 202] (Padmanabhan teaches that the disclosed analysis, which includes the impedance measurement taught above, can be used for diagnostic purposes, which is interpreted as corresponding to the prediction of health problems taught above).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Portable sample analyzer system as taught by Padmanabhan with the System and method for a biosensor integrated in a vehicle taught by Newberry with the motivation of reducing risk of providing erroneous results [Padmanabhan P 7].
Newberry and Padmanabhan may not explicitly teach:
of hyperosmolar coma 
wherein the predetermined reference value comprises reference interval information for each of a plurality of levels corresponding to a degree of risk of hyperosmolar coma based on at least one characteristic of the user.
However, Gelber teaches:
of hyperosmolar coma [P 25-27] (Gelber teaches determining the risk of diabetes-related complications, and that the complications include hyperosmolar comas)
wherein the predetermined reference value comprises reference interval information for each of a plurality of levels corresponding to a degree of risk of hyperosmolar coma based on at least one characteristic of the user [P 124, 133] (Gelber teaches determining a degree of accuracy associated with risk determinations, which is interpreted as a degree of risk (for example, a patient is determined to be at risk and the accuracy is high or low, which is analogous to determining high or low risk), based on cut-points which are interpreted as corresponding to the intervals taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Compositions and methods for diagnosis and treatment of type 2 diabetes as taught by Gelber with the apparatus taught by Newberry and Padmanabhan with the motivation of predicting risk of adverse events thereby allowing intervention prior to such events and improving patient outcomes.
Regarding claim 22, Newberry, Padmanabhan, and Gelber teach the apparatus of claim 21, wherein the processor is further configured to predict a risk of hyperosmolar coma by [P 25-27] (Gelber teaches determining the risk of diabetes-related complications, and that the complications include hyperosmolar comas)
monitoring a variation in red blood cell size of the user based on the optical path length change and the body fluid variation [P 74, 97-98, 109] (Padmanabhan teaches monitoring fluid characteristics, which include red blood cell size, based on the light analysis).  
Obviousness for combining the teachings of Newberry, Padmanabhan, and Gelber is discussed above for claim 21 and is incorporated herein.
Regarding claim 23, Newberry, Padmanabhan, and Gelber teach the apparatus of claim 22, wherein the processor is further configured to combine the optical path length change and the body fluid variation, and wherein the processor is configured to predict that there is the risk based on the combination of the optical path length change and the body fluid variation exceeding a predetermined reference value [P 202] (Newberry teaches determining risk a diabetes by weighting and combining variables).  
of hyperosmolar coma [P 25-27] (Gelber teaches determining the risk of diabetes-related complications, and that the complications include hyperosmolar comas)
Obviousness for combining the teachings of Newberry, Padmanabhan, and Gelber is discussed above for claim 21 and is incorporated herein.
Regarding claim 24, Newberry, Padmanabhan, and Gelber teach the apparatus of claim 23, wherein the processor is further configured to assign a weighted value to each of the optical path length change and the body fluid variation based on the at least one characteristic of the user, and to combine the optical path length change and the body fluid variation, to each of which the weighted value is assigned [P 202] (Newberry teaches determining risk a diabetes by weighting and combining variables, and that weight are determining based on an R value for a patient, which is interpreted as a characteristic of the user).  
Obviousness for combining the teachings of Newberry, Padmanabhan, and Gelber is discussed above for claim 21 and is incorporated herein.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Newberry (U.S. Patent Application Publication No. 20180116604), Padmanabhan (U.S. Patent Application Publication No. 20070172388), and Gelber (U.S. Patent Application Publication No. 20100267052) as applied to claim 21 above, and further in view of Moerman (U.S. Patent Application Publication No. 20110034793).
Regarding claim 25, Newberry, Padmanabhan, and Gelber may not explicitly teach the apparatus of claim 21, further comprising an action interface configured to perform an action corresponding to the health problem of the user based on the prediction that the user has the health problem.  
However, Padmanabhan teaches the apparatus of claim 21, further comprising an action interface configured to perform an action corresponding to the health problem of the user based on the prediction that the user has the health problem [P 91, 129] (Moerman teaches outputting recommended actions corresponding to predicted health events).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and device utilizing analyte levels to assist in the treatment of diabetes as taught by Moerman with the apparatus taught by Newberry, Padmanabhan, and Gelber with the motivation of providing notifications and recommendations regarding health events thereby improving patient outcomes and overall health [Moerman P 160].

Response to Arguments
Applicant’s Remarks filed 4/11/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order which they appear in the Remarks filed 4/11/2022.

35 USC 101 Remarks
1.	Regarding Applicant’s remarks that the claims do not recite an abstract idea [Applicant Remarks Pg. 12-13], Examiner respectfully disagrees. As discussed in the 35 USC 101 rejection above, limitations related to measuring, obtaining, and predicting describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). That is, these area actions that are regularly performed by humans, such as doctors and other health professionals. Therefore, the recited limitations cover a process that, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
	Regarding Applicant’s remarks that the claims to not recite an abstract idea because they recite a pulse wave sensor and output alarm [Applicant Remarks Pg. 14], Examiner respectfully submits that these limitations are considered additional elements and are analyzed in Step 2A Prong Two and Step 2B. Step 2A Prong One is simply the identification of abstract ideas independent of additional elements. As discussed above, measuring, obtaining, and predicting are human activities, and thus it is the position of the Office that the claims recite an abstract idea. 
2.	Regarding Applicant’s remarks that the abstract idea is integrated into practical application [Applicant Remarks Pg. 14], Examiner respectfully disagrees. The limitations relating to outputting, however, simply introduce insignificant extra-solution activity to the claim language. The management processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The pulse wave sensors and impedance sensors serve to generally link the abstract idea to a particular technological environment. Generally linking cannot provide a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application.
Regarding Applicant’s remarks that “the alleged judicial exception is integrated into practical application of improving accuracy of predicting whether the user has a health problem and outputting the predicted health problem to the user” [Applicant Remarks Pg. 14], Examiner respectfully submits that these are improvements to human processes and not improvements to computers or other technology. Only improvements in the functioning of a computer, or an improvement to any other technology or technical field (or technological solutions to technological problems) can integrate abstract ideas into practical application. Examples of such improvements included improved processing speeds or reduced memory usage. These claims do not integrate the abstract idea into practical application.
3.	Regarding Applicant’s remarks that the claims amount to significantly more than the alleged abstract idea [Applicant Remarks Pg. 14-15], Examiner respectfully disagrees. Outputting data has been recognized by the courts as well-understood, routine, and conventional functions. The processor is recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept. The pulse wave sensor and impedance sensor have been reevaluated under the Significantly More analysis and has been determined to be well-understood, routine, and conventional in the field as indicated by existing art as discussed in the 35 USC 101 rejection above. Well-understood, routine, and conventional elements cannot provide significantly more.
	Regarding Applicant’s remarks addressing alleged improvements [Applicant Remarks Pg. 15], Examiner points to the response paragraph numbered 2 above.
It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 102 & 103 Remarks
4.	Regarding Applicant’s remarks that “Gelber fails to disclose or suggest a degree of risk of hyperosmolar coma based on at least one characteristic of the user” [Applicant Remarks Pg. 17], Examiner respectfully disagrees. Gelber teaches levels corresponding to a degree of risk based on a patient condition, which is interpreted as at least one characteristic of the user. Thus, it is the position of the Office that Gelber teaches the above-mentioned limitation.
	It is for at least the reasons discussed above that the claims are rejected under 35 USC 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wong (U.S. Patent Application Publication No. 20210000391) teaches a method of monitoring an analyte in blood using PPG sensors measuring wavelengths.
Shah (U.S. Patent Application Publication No. 20190159739) teaches a medical devices including an optical sensor for medical monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F.D./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626